Citation Nr: 1036053	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-26 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Whether the overpayment of VA disability compensation was 
properly created.  




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1981 to November 1985 and from January 2001 to January 
2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in September 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, the Board remanded the claim for an audit of the 
overpayment.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive of 
March 2010 is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The claim of the validity of debt incurred due to concurrent 
receipt of active duty military pay and VA compensation benefits 
has been recharacterized as whether the creation of the 
overpayment was proper.  

The question of waiver of overpayment is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran returned to active duty on October 12, 2006, and 
while on active duty the Veteran concurrently received active 
duty military pay and VA disability compensation until August 31, 
2007, resulting in an overpayment of VA disability compensation 
in the amount of $2,381.07.  




CONCLUSION OF LAW

There is a valid overpayment of VA disability compensation in the 
amount of $2,381.07 due to concurrent receipt of active duty 
military pay and VA disability compensation.  38 U.S.C.A. § 5304 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.654, 3.700 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA does not apply to a claim of overpayment under Chapter 
35 of Title 38 of the United States Code.  Barger v. Principi, 16 
Vet. App. 132 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that prior to reenlistment on active duty in 
October 2006 the recruiter advised him that his VA benefits would 
not be affected by active duty status, and therefore any 
overpayment was not his fault and the overpayment is not valid.

In a rating decision in April 2005, the RO granted service 
connection for lumbosacral strain, bilateral pes planus and 
plantar fasciitis, and hypertension.  In a rating decision in 
July 2006, the RO granted service connection for degenerative 
joint disease of the right knee and for residuals of Lyme's 
disease.  The combined VA disability compensation rating was 20 
percent, effective from July 2004.  

In March 2007, according to the Department of Defense, the 
Veteran returned to active duty on October 12, 2006.  In March 
2007, VA notified the Veteran that he was not entitled to 
concurrent active duty military pay and VA disability 
compensation and that VA would terminate his VA disability 
compensation as of October 12, 2006, which would result in an 
overpayment.  He was given 60 days to respond.  

In April 2007, the Veteran indicated that he was still on active 
duty. 

In September 2007, the RO notified the Veteran that his VA 
disability compensation was terminated because he was on active 
duty. 

In October 2007, the Veteran initiated an appeal of the creation 
of the overpayment, which he perfected with the filing of a 
substantive appeal after the issuance of the statement of the 
case. 

In July 2010, at the Board's direction, an audit was made to 
calculate the amount of the overpayment of VA disability 
compensation.  The audit showed that VA disability compensation 
was terminated from October 12, 2006, the date the Veteran 
returned to active duty, until August 31, 2007.  The amount of 
overpayment was $2,381.07 (2 payments of $218 and 9 payments of 
$225 = $2.461.00 - 79.93 (amount due and paid from October 1, 
2006, to October 11, 2006). 

Concurrent receipt of active duty military pay and VA disability 
compensation for any period for which the person receives active 
duty pay is prohibited by law.  38 U.S.C.A. § 5304(c); 38 C.F.R. 
§§ 3.654 and 3.700. 

Under 8 U.S.C.A. § 5304(c), the Veteran may not be paid 
concurrent active duty military pay and VA disability 
compensation.  For this reason, the Board finds that the Veteran 
was not entitled to VA disability compensation in the amount of 
$2,381.07, while the Veteran was on active duty, and the 
overpayment of VA disability compensation was properly created.

The Veteran argues that he relied on what a recruiter told him, 
that is, his reenlistment would not affect his VA disability 
compensation, and therefore he was not at fault in creating the 
overpayment of VA disability compensation.  








A balancing of fault requires equitable relief, and the Board 
does not have the authority to grant equitable relief in 
determining whether the overpayment was properly created under 
38 U.S.C.A. § 5304, which is a matter of statutory 
interpretation.  The balancing of fault is a factor in 
determining a waiver of the indebtedness, properly created, under 
the standard of equity and good conscience, under 38 U.S.C.A. 
§ 5302, which is address in the REMAND.


ORDER

The overpayment of VA disability compensation in the amount of 
$2,381.07 was properly created due to concurrent receipt of 
active duty military pay and VA compensation, and the appeal as 
to validity of the overpayment is denied.   


REMAND

As the overpayment was properly created, the Board construes the 
Veteran's argument about fault in his statement in October 2007 
as a timely request for a waiver of recovery of the overpayment.  
As the waiver question has not been address by the Committee on 
Waivers and Compromises further procedural and evidentiary 
development is necessary.  

Accordingly, the case is REMANDED for the following action:

Refer the question of waiver of recovery of 
the overpayment to a Committee on Waivers and 
Compromises.  



The Committee must ensure proper notice to 
the Veteran and then decide the question of 
waiver.  If the waiver is denied, provide the 
Veteran notice of his right to appeal the 
adverse determination and that he must file a 
notice of disagreement to initiate an appeal 
of the denial of the waiver and that after 
the issuance of the statement of the case he 
must file a substantive appeal to perfect the 
appeal to the Board.  

The notice should include an explanation on 
how the overpayment will be recouped.   If 
the appeal is perfected return the case to 
the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


